Chief Justice Mekcuk
delivered the opinion of the court,
A correct understanding of the intent of the testator requires that the original will and the codicil be considered together. In the former, the shares of stock specified were devised to trustees, who were to pay the dividends thereon to *76liis daughter Emma during her life, and on her death the stock to go to testator’s son James. The codicil recites that having sold-the stock which he had bequeathed to said trustees in trust for his daughter Emma, in lieu thereof he how gives and bequeaths in trust for her. to said trustees “ the sum of $300 per annum to be paid to her semi-annually by either of the trustees, and at her death to revert to my son James.” The language of the codicil is elliptical. It does not state in specific terms what was to revert to James. In view, however, of the language and general intent of the whole will, we think there is sufficient identification of the property which is to revert.
In lieu of dividends on stock which he no longer owned, he provides for the payment of a specific annuity to Emma, to be derived from other funds of his estate. A fund sufficient to produce the annuity must therefore be kept for .that purpose. This fund was in lieu of the stock which had been converted. The only reasonable and natural conclusion is, that such fund took and filled the place previously occupied by the stock. As on the death of Emma the stockj would have gone to James, so now on her death the fund reverted to him. . Any other construction of the closing language of the codicil would render it nugatory. It clearly was not the intent that the $300 annuity should “ revert ” to James. That sum was to be paid only during the life of Emma and to her. The trustees under no circumstances were to ever pay it to James. On the death of Emma, the active trust in regard to the management of the fnnd ceased. The purpose of the trust was fully executed. The corpus of the estate which produced the annuity,-was to go elsewhere. The original will expressly said it should go to James. The codicil dealt only with a provision for Emma and a fund necessary to produce that sum. When that purpose was answered, some fund was to revert to James. What fund was that ? The conclusion is irresistible to our mind, that it was the fund which produced the annuity paid to Emma. It is not necessary to review the authorities cited. Many of them are not applicable to the clear intent of this will and the trust thereby created. Without discussing the specifications of error in detail, an examination thereof discloses no cause for reversal.
Decree affirmed and appeal dismissed at the costs of the appellant. ;